443 P.2d 135 (1968)
Walter W. FALLON, Appellant and Licensee,
v.
WYOMING STATE BOARD OF MEDICAL EXAMINERS, Appellee.
No. 3610.
Supreme Court of Wyoming.
July 19, 1968.
James E. Barrett, Atty. Gen., Jack Speight, Asst. Atty. Gen., Cheyenne, Byron Hirst, of Hirst, Applegate & Thomas, Cheyenne, for appellee.
Before GRAY, McINTYRE, and PARKER, JJ.

ON PETITION FOR REHEARING
Mr. Justice GRAY delivered the opinion of the court.
The petition for rehearing is denied. (Fallon v. Wyoming State Board of Medical Examiners, Wyo., 441 P.2d 322.)
PARKER, J., would grant the petition.
HARNSBERGER, C.J., not participating.